     Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 1 of 11 PageID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

ABRAHAM LIZAMA, on behalf of                              )
himself and all others similarly situated,                )
                                                          )
                Plaintiff,                                )
                                                          )
v.                                                        )       Case No. 4:21-cv-00763
                                                          )
VICTORIA’S SECRET STORES, LLC,                            )
                                                          )
and                                                       )
                                                          )
VICTORIA’S SECRET DIRECT, LLC,                            )
                                                          )
                Defendants.                               )

                                      NOTICE OF REMOVAL

        Pursuant to the Class Action Fairness Act (“CAFA”), see 28 U.S.C. § 1332(d), Defendants

Victoria’s Secret Stores, LLC and L Brands Direct Fulfillment, LLC s/h/a Victoria’s Secret Direct,

LLC1 (together, “Victoria’s Secret”) hereby remove this action, captioned Abraham Lizama v.

Victoria’s Secret Stores, LLC, et al., Case No. 21SL-CC02221, from the Circuit Court of St. Louis

County, Missouri, to the United States District Court for the Eastern District of Missouri, Eastern

Division. As grounds for removal, Victoria’s Secret states as follows:

                                    FACTUAL ALLEGATIONS2

        1.      On May 18, 2021, Plaintiff Abraham Lizama (“Lizama”) filed a Class Action

Petition for Damages (the “Petition”) against Victoria’s Secret in the Circuit Court of St. Louis




1
        The entity associated with this name and registered with the Missouri Secretary of State is L Brands
Direct Fulfillment, LLC, which does business as Victoria’s Secret Direct, LLC.
2
        Unless otherwise noted, Victoria’s Secret presents the factual allegations as presented in the
underlying petition, without acknowledgment of their truth or falsity.
                                                     1
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 2 of 11 PageID #: 2




County, Missouri, on claims regarding the tax rate on a series of internet purchases. Lizama is the

sole named plaintiff.

       2.      Victoria’s Secret is a lingerie, clothing, and beauty retailer with physical locations

throughout the United States, including Missouri. Victoria’s Secret also operates the website

www.victoriassecret.com, which allows customers to purchase certain branded products online.

See Pet., ¶¶ 16-24. As alleged, on March 15, 2021, Lizama purchased a variety of products from

Victoria’s Secret’s website for delivery to Chesterfield, Missouri. Id., ¶ 41. At the time of

purchase, Lizama paid taxes on the sales at a rate of 8.740%. Id., ¶ 44. Lizama’s order ultimately

shipped from a location outside of Missouri. Id., ¶ 42. Lizama alleges that “the applicable use tax

rate for sales of products through remote sales channels that are shipped by [Victoria’s Secret]

from an out-of-state facility for delivery to” the address in Chesterfield was 4.225%. Id., ¶ 43.

       3.      Lizama seeks to certify the following putative class:

       All persons and entities who, during the five-year period before the filing of this
       Petition, purchased a product from Victoria’s Secret for personal, family, or
       household use through a remote sales channel, including its internet website, that
       was delivered from an out-of-state facility to a Missouri delivery address and were
       charged tax monies at the higher tax rate rather than the lower use tax rate.

Id. ¶ 45. He alleges “that, during the Class Period, thousands of Class members have similarly

purchased numerous other products from Victoria’s Secret,” and “were illegally and erroneously

charged tax monies at a higher tax rate rather than the lower use tax rate.” Id., ¶ 49.

       4.      Upon information and belief, there are well over 100 different Missouri delivery

addresses for the purchases described within the class definition. Furthermore, Victoria’s Secret

collected taxes in excess of $9 million between May 18, 2016 and the present on purchases that it

reasonably believes are the subject of Lizama’s lawsuit.

       5.      In the Petition, Lizama brings four counts against Victoria’s Secret, for: (I)

violation of the Missouri Merchandising Practices Act (“MMPA”); (II) unjust enrichment; (III)
                                                 2
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 3 of 11 PageID #: 3




negligence; and (IV) money had and received. Id., ¶¶ 61-87. As relief for Lizama and the putative

class, Lizama’s Petition seeks compensatory damages, “including the return of the full amount of

excessive taxes paid”; restitution; declaratory and injunctive relief, “including a preliminary and

permanent injunction enjoining Victoria’s Secret from continuing the unlawful practices as set

forth herein, specifically the charging of a higher tax rate than the correct applicable use tax rate

on sales of products through remote sales channels, including an internet website, that were

delivered from an out-of-state facility”; pre-judgment interest; post-judgment interest; and

attorney’s fees and costs. Id., ¶¶ 88(a)-(i).

                                  GROUNDS FOR REMOVAL

       A.      Removal Is Timely.

       6.      Lizama served Victoria’s Secret with the Petition on May 26, 2021. This Notice of

Removal is timely under 28 U.S.C. § 1446(b) because it was filed within 30 days after service of

the Petition. Victoria’s Secret has not filed a responsive pleading in the Circuit Court of St. Louis

County. Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, true and exact copies of all process,

pleadings, and orders served on Victoria’s Secret in this matter are attached as Exhibit 1.

       B.      Venue Is Proper in This District and Division.

       7.      Venue properly lies in this Court because the original action was filed in the Circuit

Court of St. Louis County, Missouri, which is located within the Eastern District of Missouri,

Eastern Division. 28 U.S.C. § 1441(a).

       C.      The Court Has Subject Matter Jurisdiction Under CAFA.

       8.      Congress passed CAFA to expand federal jurisdiction over class actions. See Pub.

L. No. 109-2, 119 Stat. 14(2)(B) (CAFA seeks to “restore the intent of the framers of the United

States Constitution by providing for Federal court consideration of interstate cases of national



                                                 3
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 4 of 11 PageID #: 4




importance under diversity jurisdiction.”); S. Rep. No. 109-14, p. 43 (CAFA “is intended to expand

substantially federal court jurisdiction over class actions”). To effectuate its purposes, Congress

directed that CAFA “should be read broadly, with a strong preference that interstate class actions

should be heard in federal court if properly removed by any defendant.” S. Rep. No. 109-14, p.

43. As the Supreme Court has held, there is no presumption against removal under CAFA. Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014) (“[N]o antiremoval

presumption attends cases invoking CAFA, which Congress enacted to facilitate adjudication of

certain class actions in federal court.”).

        9.      CAFA authorizes removal of putative class actions if: (1) there exists minimal

diversity of citizenship; (2) the proposed class contains at least 100 members; and (3) the amount-

in controversy exceeds $5,000,000. 28 U.S.C. §§ 1332(d)(2)(A), (d)(5)(B), (d)(6); Dart Cherokee

Basin, 574 U.S. at 84-85. Victoria’s Secret vigorously disputes the validity of Lizama’s claims

and denies that this case is appropriate for class treatment. The focus on removal, however, is not

an assessment of the merits but rather on the “amount in controversy” as framed by the pleadings

and the plausible allegations set forth in this Notice of Removal. Dart Cherokee Basin, 574 U.S.

at 89. For the purpose of determining whether the Court must exercise federal subject matter

jurisdiction, this dispute falls within the scope of CAFA.

                1.      Minimal Diversity Exists.

        10.     To establish federal jurisdiction, CAFA requires only minimal diversity, meaning

that at least one member of the putative class is of diverse citizenship from at least one defendant.

28 U.S.C. § 1332(d)(2)(A).

        11.     Victoria’s Secret Stores, LLC and L Brands Direct Fulfillment, LLC s/h/a

Victoria’s Secret Direct, LLC are not citizens of the State of Missouri. Each LLC’s sole member



                                                 4
    Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 5 of 11 PageID #: 5




is IB US Retail Holdings, Inc., which is a Delaware corporation with a principal place of business

in Ohio. Therefore, the defendants are citizens of Delaware and Ohio for purposes of diversity

jurisdiction.3

        12.      Upon information and belief, and based upon the express allegations of the Petition,

Lizama is a citizen of Missouri. Pet., ¶ 4.

        13.      Based solely on the citizenship of the sole named plaintiff and the defendants, at

least one member of the putative class is diverse from at least one defendant. Therefore, the

requirements of minimal diversity of citizenship is satisfied.

        14.      Furthermore, upon information and belief, there are numerous other members of

the proposed classes who are not citizens of Delaware or Ohio, but rather citizens of Missouri or

states other than Delaware and Ohio. Based on their delivery addresses inside of Missouri,

Victoria’s Secret reasonably believes that Lizama is not the only Missouri citizen who falls within

the class definition. Furthermore, the class definition is not limited to citizens of Missouri, but

rather “all persons and entities” that had products “delivered from an out-of-state facility to a

Missouri delivery address” which may include individuals from around the country with secondary

addresses in Missouri (e.g., college students) or individuals temporarily residing in Missouri but

who remain citizens of other bordering states, such as Illinois and Kansas.

                 2.     The Proposed Class Contains at Least 100 Members.

        15.      Under CAFA, Lizama’s putative class must also consist of at least 100 members.

See 28 U.S.C. § 1332(d)(5).




3
       Moreover, neither Victoria’s Secret Stores, LLC nor L Brands Direct Fulfillment, LLC is organized
under Missouri law, and neither company’s principal places of business is inside of Missouri.
                                                   5
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 6 of 11 PageID #: 6




       16.     Lizama specifically alleges that “[t]he Class consists of thousands of individual

members.” Pet., ¶ 51.       This allegation alone is sufficient to satisfy CAFA’s numerosity

requirement.

       17.     Furthermore, upon information and belief, there are well over 100 different

Missouri delivery addresses for the purchases described within the class definition and Victoria’s

Secret reasonably believes that there are at least 100 members in the putative class.

               3.        The Amount In Controversy Exceeds $5,000,000.

       18.     As already noted, Victoria’s Secret vigorously disputes the validity of Lizama’s

claims and denies that this case is appropriate for class treatment. For purposes of CAFA,

however, the aggregate amount in controversy exceeds $5,000,000 based upon the allegations and

legal theory asserted in Lizama’s Petition.      All components of the plaintiff’s demands are

considered in determining the amount in controversy, including actual damages, attorney’s fees,

and injunctive relief.

       19.     Under CAFA, the claims of the individual members of a putative class are

aggregated to determine whether the amount in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(6). The amount in controversy

“is simply an estimate of the total amount in dispute, not a prospective assessment of defendant’s

liability.” Raskas v. Johnson & Johnson, 719 F.3d 884, 887 (8th Cir. 2013) (quoting Lewis v.

Verizon Commc’ns, Inc., 627 F.3d 395, 400-02 (9th Cir. 2010)). Congress intended that federal

jurisdiction properly be exercised under CAFA “if the value of the matter in litigation exceeds

$5,000,000 either from the viewpoint of the plaintiff or the viewpoint of the defendant, and

regardless of the type of relief sought (e.g., damages, injunctive relief, or declaratory relief).” S.

Rep. No. 109-14, p. *42. “If the class action complaint does not allege that more than $5 million



                                                  6
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 7 of 11 PageID #: 7




is in controversy, ‘a defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.’”           Pirozzi v. Massage Envy

Franchising, LLC, 938 F.3d 981, 983 (8th Cir. 2019) (quoting Dart Cherokee Basin, 574 U.S. at

89). The removing party “has the burden to establish ‘not whether the damages [sought] are

greater than the requisite amount, but whether a fact finder might legally conclude that they are.’”

Id. at 984 (quoting Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 944 (8th Cir. 2012)). When the

notice of removal plausibly alleges that the class might recover actual damages, injunctive relief,

and attorneys’ fees aggregating more than $5 million, then the case belongs in federal court unless

it is legally impossible for the plaintiff to recover that much. Id. Accordingly, in removing this

matter, Victoria’s Secret does not in any way concede that the putative class will prevail on the

merits or that the putative class will recover monetary or injunctive relief valued at $5,000,000 or

more. Rather, based on the face of the Petition, Victoria’s Secret anticipates that $5,000,000 or

more, based on Lizama’s allegations, will be put at issue during the litigation.

                       a.      Actual Damages

       20.     Lizama seeks compensatory damages, including a full refund of the amount of

allegedly excessive taxes paid. Pet., ¶ 88(c). Based on Victoria’s Secret’s review of its records,

Victoria’s Secret collected taxes in excess of $9 million between May 18, 2016 and the present for

the types of transactions that Victoria’s Secret reasonably believes are the subject of Lizama’s

lawsuit. See ¶ 4, supra. Lizama represents that he is similarly situated to other members of the

class and that his claims are typical of the class. Pet., ¶¶ 41, 55. According to Lizama, Victoria’s

Secret should have applied a tax rate of 4.225% to his purchase. Id., ¶ 43. Therefore, Victoria’s

Secret has re-calculated the taxes on these transactions by applying the proposed tax rate of

4.225%. The net difference in tax collection between the rate applied at the time of purchase and



                                                 7
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 8 of 11 PageID #: 8




Lizama’s proposed rate exceeds $2.5 million. See Schott v. Overstock.com, Inc., No. 4:20-cv-

00684-MTS, 2021 WL 148875, at *3-4 (E.D. Mo. Jan. 15, 2021).

                       b.       Attorney’s Fees

       21.     Lizama also seeks an award of attorney’s fees. Pet., ¶ 88(h). In light of the

MMPA’s statutory authorization to award attorney’s fees, the Court must consider a possible

attorney’s fee award in determining the amount in controversy under CAFA. Waters v. Home

Depot USA, Inc., No. 4:19-cv-02467-SNLJ, 2020 WL 1170248, at *6 (E.D. Mo. Mar. 11, 2020);

see also R.S. Mo. § 407.025.1 (allowing discretionary award of attorney’s fees)

       22.     For purposes of calculating the amount in controversy, courts assume that an award

of attorney’s fees could be 33% of actual damages (or more). See, e.g., Faltermeier v. FCA US

LLC, No. 4:15-cv-00491-DGK, 2016 WL 10879705, at *4 (W.D. Mo. May 26, 2016) (attorney’s

fees could reach $1.4 million, representing 38.8% of compensatory damages, in MMPA case),

aff’d, 899 F.3d 617, 622 (8th Cir. 2018); Baker v. NNW, LLC, No. 15-00222-CV-W-GAF, 2015

WL 12843831, at *2 (W.D. Mo. June 1, 2015) (assuming attorney’s fees of 33% in MMPA case);

Harrington Enters., Inc. v. Safety-Kleen Sys., Inc., 42 F. Supp. 3d 1197, 1201 (W.D. Mo. 2013)

(same). Based on the actual damages estimate set forth above, which is in excess of $2.5 million,

a potential attorney’s fee equal to 33% of the estimated actual damages would be $825,000 (and

conceivably might be higher).

                       c.       Injunctive Relief

       23.     In addition to monetary relief, Lizama’s Petition seeks a “permanent injunction

enjoining Victoria’s Secret from continuing the unlawful practices as set forth herein, specifically

the charging of a higher tax rate than the correct applicable use tax rate on sales of products through




                                                  8
   Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 9 of 11 PageID #: 9




remote sales channels, including an internet website, that were delivered from an out-of-state

facility.” Pet., ¶ 88(e).

        24.     As set forth above, based on Victoria’s Secret’s review of its tax records from May

18, 2016 to present, the total amount of taxes collected in the transactions that Victoria’s Secret

reasonably believes are the transactions described in the Petition exceeded $9 million. With

respect to these transactions, the net difference in tax collection upon applying Lizama’s proposed

tax rate exceeds $2.5 million or, on average, approximately $500,000 per year or $40,000 per

month. In the event Lizama obtains permanent injunctive relief, it would result in Victoria’s

Secret’s ceasing to collect an estimated $500,000 per year in sales taxes on behalf of the State of

Missouri, which equals an undiscounted $2.5 million over the next 5 years and $5 million over the

next 10 years. See, e.g., Keeling v. Esurance Ins. Co., 660 F.3d 273, 274 (7th Cir. 2011)

(calculating value of injunctive relief in the amount of $125,000 annually over 20 years to satisfy

amount-in-controversy analysis under CAFA).

        25.     Therefore, when the actual damages, permissible range of attorney’s fees, and the

value of injunctive relief are all taken into account, the amount in controversy well exceeds $5

million.

        26.     For all the reasons stated above, this action is removable to this Court under 28

U.S.C. §§ 1441 and 1446, and this Court may exercise subject matter jurisdiction over the action

under 28 U.S.C. § 1332(d). Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being served upon counsel for Lizama, and a copy is being filed with the clerk of the Circuit Court

of St. Louis County.

        WHEREFORE, Defendants Victoria’s Secret Stores, LLC and L Brands Direct

Fulfillment, LLC s/h/a Victoria’s Secret Direct, LLC ask that this Court take jurisdiction of this



                                                 9
 Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 10 of 11 PageID #: 10




action to its conclusion and to final judgment to the exclusion of any further proceedings in the

state court in accordance with federal law. The defendant further requests that the removal of this

action be entered on the docket of this Court and that the Court grant the defendant other and

further relief to which it may be legally and equitably entitled.



       Dated: June 24, 2021                                   Respectfully submitted,

                                                              BRYAN CAVE
                                                              LEIGHTON PAISNER LLP

                                                              By: /s/ Jonathan B. Potts
                                                              Jonathan B. Potts, #64091MO
                                                              Colin Snider, #72137MO
                                                              One Metropolitan Square
                                                              211 N. Broadway, Suite 3600
                                                              St. Louis, MO 63102
                                                              (314) 259-2403
                                                              (314) 259-2020 (fax)
                                                              jonathan.potts@bclplaw.com
                                                              colin.snider@bclplaw.com

                                                              Attorneys for Defendants




                                                 10
 Case: 4:21-cv-00763-NCC Doc. #: 1 Filed: 06/24/21 Page: 11 of 11 PageID #: 11




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 24, 2021, the foregoing was served via email

and U.S. mail, first-class, postage prepaid, upon the following:

       Daniel J. Orlowsky
       Orlowsky Law, LLC
       7777 Bonhomme, Suite 1910
       St. Louis, MO 63105
       dan@orlowskylaw.com

       Adam M. Goffstein
       Goffstein Law, LLC
       7777 Bonhomme, Suite 1910
       St. Louis, MO 63105
       adam@goffsteinlaw.com

       Attorneys for Plaintiff

                                                             /s/ Jonathan B. Potts

                                                             Attorney for Defendants




                                                11
